DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 14-16, 24, 31-33, 36, 40-42, 49, 53, and 59-63 are pending.
3.	Claims 24, 31-33, 36, 40-42, 49, and 53 remain withdrawn. 
4.	Claims 14-16 and 59-63 are examined.
5.	The objection to claim 62 for the number of subparts and claim 41 for having an incorrect identifier are withdrawn in view of Applicant’s amendments to the claims. 
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.
Election/Restrictions
7.	Applicant's election with traverse of Group II, claims 14-16 and SEQ ID NO: 1 and 3, as species, in the reply filed on December 29, 2020 is acknowledged.  The traversal was not found persuasive and the requirement was deemed proper and therefore made FINAL.  Given that the newly added claims 59-63 would have been included in the elected group and are thus examined herein. 
Claims 24, 31-33, 36, 40-42, 49, and 53 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 29, 2020.
Claim Objections
8.	Claims 14 and 62 are objected to because of the following informalities: the claim amendments are not in proper form.  For example, both claims now recite additional SEQ ID NO’s (the species previously cancelled from the claims) yet those are not identified using proper markings.  See 37 C.F.R. 1.121.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
10.	Claims 14-16 and 59-61 remain and claims 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on May 9, 2022 has been fully considered but it is not persuasive. 
	Applicant claims a transgenic plant or seed comprising stably incorporated in its genome a heterologous polynucleotide construct comprising a polynucleotide encoding an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 3, 8, or 10 wherein said nucleic acid molecule is capable of conferring resistance to wheat stripe rust to a plant comprising said molecule.  Applicant claims said plant, wherein said nucleic acid encodes a protein comprising a coiled-coil domain, a nucleotide binding domain, and a leucine-binding domain, including wherein at least one of said domains has at least 95% sequence identity to a corresponding domain of SEQ ID NO: 3. 
	Applicant describes the full-length SEQ ID NO: 1 and 2 as the genomic nucleic acid and cDNA of the R gene from “Abed Binder 12” barley, called Rps6, and describes SEQ ID NO: 3 as the protein encoded by said nucleic acid (Sequence Listing, page 6).  Applicant describes mapping the Rps6 locus on the genome of several barley cultivars and identifying several candidate genes in said locus (Example 1).  Applicant describes one of the candidate genes, termed “NLR-A,” as SEQ ID NO: 2 (Examples 3 and 4).  Applicant describes a method for expressing NLR-A in barley and wheat, and screening for wheat stripe resistance (Examples 2 and 3).  Applicant describes SEQ ID NO: 8 and 10 as R proteins encoded by the NLR-A alleles from two barley cultivars (Sequence Listing, page 6). 
Applicant does not describe the genus of transgenic plants encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163.  In the instant case, the claims encompass transgenic plants comprising a large genus of individual nucleic acid sequences, wherein said nucleic acid sequences are capable of conferring stripe rust resistance to a wheat plant.  Applicant has neither set forth a representative number of the species of said genus, nor identified the structure-function relationship such that one would be able to envision which nucleic acids are capable of conferring the recited function. 
While Applicant has described a method of screening barley plants expressing the nucleic acids of the invention for tolerance to wheat stripe rust, Applicant has not expressly described any transgenic plants expressing the full-length SEQ ID NO: 2 (encoding SEQ ID NO: 3) or any of the full-length nucleic acid sequences, wherein said plants are resistant to wheat stripe rust.  Applicant has provided evidence, in the Declaration of Dr. Matthew Moscou filed under Rule 132 on August 23, 2021, that barley plants expressing the full-length SEQ ID NO: 3 shows tolerance to wheat stripe rust.  Applicant has otherwise provided no evidence that when expressed in a plant, the nucleic acids of the instant invention encoding the genus of proteins with at least 95% sequence identity to SEQ ID NO: 3 would be capable of conferring said resistance.
A genus of proteins having 95% sequence identity to SEQ ID NO: 3 (1,042 amino acids long) would encompass at least 20104 species, a number that is infinite in practical terms.  Of said genus, Applicant has not described any species (besides SEQ ID NO: 3) that are capable, when exogenously expressed in a plant, of conferring tolerance to wheat rust.  The mere description of the sequences themselves is not sufficiently representative, given that there is no indication that a transgenic plant comprising them would be tolerant to the pathogen.  
It is noted that the proteins of SEQ ID NO: 8 and 10, the non-elected species added to the claims in the recent amendments, have 99.4% and 99.9% sequence identity to SEQ ID NO: 3, respectively (see sequence search results for SEQ ID NO: 3 against the published applications database).  The specification has not described a transgenic plant exogenously expressing said proteins, wherein the plant is tolerant to wheat stripe rust.  In addition, given the high percent identity to SEQ ID NO: 3, said two R proteins are not sufficiently representative of the genus of amino acid sequences having 95% identity to SEQ ID NO: 3. 
	The claims encompass an additional genus of transgenic plants comprising variants of SEQ ID NO: 3, which variants include amino acid sequences with at least 95% sequence identity to a corresponding leucine-rich repeat domain, the coiled-coil domain or the nucleotide-binding domain of SEQ ID NO: 3.  While the specificaiton sets forth the residues of SEQ ID NO: 3 that represent said domains (page 18), Applicant has not described any of said variants that are capable of conferring tolerance to wheat rust, nor any plants comprising said variants. 
	In addition to not having described a number of species representative of the claimed genera, Applicant has also failed to set forth a structure-function relationship such that one of ordinary skill in the art would be able to envision which members of the claimed genus of nucleic acids are capable of conferring resistance to wheat stripe rust, and which ones are not.  
For example, while the specification identifies conserved domains that are present in the Rps6 protein of SEQ ID NO: 3, including a coiled-coil, a nucleotide-binding, and a leucine-rich repeat domain (see page 18), there is no description as to which ones of these domains are necessary and sufficient to confer the wheat stripe rust resistance when expressed in a plant.  Similarly, there is no description of any individual amino acids that may be involved in said resistance.  
The state of the art fails to remedy the lack of written description in the specificaiton.  For example, while it is known in the art that the leucine-rich domain participates in pathogen recognition in a number of plant R proteins, the art appears silent with regard to Rps6, or with regard to the specifics of said recognition mechanism.  In addition, it appears that the R protein of the instant SEQ ID NO: 3 was not isolated nor characterized prior to the publication of Dawson et al (Theor. Appl. Genet (2016) 129:831-843), co-authored by the instant inventors.
	Thus, Applicant has failed to either describe a number of species sufficiently representative of the genus of structures encompassed by the instant claims, or set forth the structure-function relationship for the claimed genus such that one of ordinary skill in the art would be able to envision which members of said genus possess the recited function and which do not.  For these reasons, it is unclear whether Applicant was in possession of the instant invention as instantly claimed.
	Response to Arguments 
	Applicant argues that the claims have been amended to recite additional species, which represent additional NLR-A alleles, and argues that there is a “strong association with expression of NLR-A and Pst resistance at the Rsp6 locus” (page 11 of the Remarks).  Applicant submits, under 37 C.F.R. 1.132, the Declaration of Dr. Matthew Moscou, and argues that the Declaration provides evidence that the instant invention is described (page 11).  
	Dr. Moscou argues that five NLR-A alleles from several barley accessions were identified, that the encoded proteins differ by only 1-6 amino acids over the 1,042 total length of said proteins; and that the presence of those alleles correlated with the Pst resistance as well as with the presence of the Rps6 locus.  Dr. Moscou points to the portions of the specificaiton where this is taught (paragraph 5 of the Declaration).  Dr. Moscou concludes that “Given the very high level of amino acid sequence identity encoded by the NLR-A alleles of Abed Binder 12, WBDC008, and WBDC085, coupled with NLR-A expression, Pst resistance, and genetic mapping evidence discussed above, it is reasonable to conclude that the NLR-A allele of WBDC008, and WBDC085 comprise functional NLR-A alleles” (paragraph 6). 
	Applicant’s argument, as well as the statements in the Declaration of Dr. Moscou were fully considered but are not sufficient to overcome the rejection, for the following reason.  
	First, the only R protein that falls within the scope of the claims, and for which Applicant has provided evidence of the ability to confer tolerance to wheat stripe rust, when expressed in a plant, is the full-length SEQ ID NO: 3.  While the high sequence identity among SEQ ID NO: 3, 8, and 10 is acknowledged, one of ordinary skill in the art cannot validly conclude that SEQ ID NO: 8 and 10 would have the same function as SEQ ID NO: 3 when exogenously expressed in a plant.  The record provides no evidence that SEQ ID NO: 8 and 10 would confer wheat stripe rust tolerance.  And it is well-recognized in the art that two proteins that share highly similar sequences may not share the same function (See Friedberg I., Automated Protein Function Prediction - the Genomic Challenge, Brief. Bioinformatics (2006) 7:225-242, pg. 230, right col.).  
Second, the argument and the evidence in the Declaration are not commensurate with the scope of the claims.  The claims encompass the genus of nucleotide sequences encoding any protein having 95% identity to SEQ ID NO: 3, 8, or 10.  Yet as the sequence search results for SEQ ID NO: 3 show, all three proteins share more than 99% sequence identity.  Thus, even assuming, for the sake of the argument, that all of the three R proteins, SEQ ID NO: 3, 8, and 10, encoded by the Rps6 locus form three different cultivars share the same function, it is unclear how one would be able to extrapolate that teaching to the genus of R proteins having 95% sequence to any of the three.  The rejection is maintained. 
Scope of Enablement
11.	Claims 14-16 and 59-61 remain and claims 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic plant, cell or seed comprising the nucleotide sequence of the full-length SE ID NO: 1 or 2, encoding the protein of the full-length SEQ ID NO: 3, wherein the nucleic acid is capable of conferring tolerance to wheat stripe rust to said plant, does not reasonably provide enablement for a genus of plants, cells, or seeds comprising a nucleic acid encoding a protein with 95% sequence identity to SEQ ID NO: 3 (or SEQ ID NO: 8 or 10), wherein the nucleic acid is capable of conferring said tolerance.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s argument submitted on May 9, 2022 has been fully considered but it is not persuasive. 
Applicant claims a transgenic plant or seed comprising stably incorporated in its genome a heterologous polynucleotide construct comprising a polynucleotide encoding an amino acid sequence with at least 95% sequence identity to SEQ ID NO: 3, 8, or 10 wherein said nucleic acid molecule is capable of conferring resistance to wheat stripe rust to a plant comprising said molecule.  Applicant claims said plant, wherein said nucleic acid encodes a protein comprising a coiled-coil domain, a nucleotide binding domain, and a leucine-binding domain, including wherein at least one of said domains has at least 95% sequence identity to a corresponding domain of SEQ ID NO: 3. 
	Applicant teaches that the full-length SEQ ID NO: 1 and 2 are the genomic nucleic acid and the cDNA of the R gene from barley called Rps6, and teaches that SEQ ID NO: 3 is the protein encoded by said nucleic acids (Sequence Listing, page 6).  Applicant teaches mapping the Rps6 locus on the genome of several barley cultivars and identifying several candidate genes in said locus (Example 1).  Applicant teaches one of the candidate genes, called “NLR-A” as SEQ ID NO: 2. (Examples 3 and 4).  Applicant teaches, in prophetic examples, a method for expressing NLR-A in barley and wheat, as well as model species Brachypodium distachyon and screening for wheat stripe resistance (Examples 2 and 3). 
	Applicant provides evidence, in the Declaration of Dr. Matthew Moscou, submitted on August 23, 2021, under Rule 132, that when expressed in a plant, the full-length SEQ ID NO: 3 conferred tolerance to wheat stem rust (see Fig. 1 and 2 and paragraphs 2 and 3 of the Declaration). 
Applicant has not taught how to predictably practice the claimed invention without substantial further experimentation.  The claims encompass nucleotide sequences that encode a protein with at least 95% identity to SEQ ID NO: 3.  Given that SEQ ID NO: 3 is 1042 amino acids long, said genus would encompass thousands of sequences. Of those genus, Applicant has taught a single species capable of conferring wheat stripe rust tolerance, the full-length SEQ ID NO: 3 itself.  While it is acknowledged that Applicant has taught that the Rsp6 locus correlates with said tolerance and has also mapped said locus to a barley chromosomal location, the specification has not showed that any of the genes identified in said locus would cause tolerance to said pathogen when exogenously expressed in a plant. 
In addition, Applicant has not taught any structures that would be necessary and sufficient to confer stripe rust resistance.  As a result, one of ordinary skill in the art would not be able to practice the claimed genus without substantial further experimentation.  Given that Applicant supplied no guidance as to which variants of SEQ ID NO: 3 having 95% identity to it would retain the claimed activity, one would be no way to predictably use said genus to make a wheat stripe tolerant transgenic plant. 
It is noted that the proteins of SEQ ID NO: 8 and 10, the non-elected species added to the claims in the recent amendments, have 99.4% and 99.9% sequence identity to SEQ ID NO: 3, respectively (see sequence search results for SEQ ID NO: 3 against the published applications database).  The specification has not taught a transgenic plant exogenously expressing said proteins, wherein the plant is tolerant to wheat stripe rust.  .  And it is well-recognized in the art that two proteins that share highly similar sequences may not share the same function (See Friedberg I., Automated Protein Function Prediction - the Genomic Challenge, Brief. Bioinformatics (2006) 7:225-242, pg. 230, right col.).  
The specification’s lack of teachings with regard to the structure-function relationship for the Rps6 is consistent with the state of the art.  Rps6 appears to have been mapped and isolated for the first time by Dawson et al (Theor. Appl. Genet (2016) 129:831-843), co-authored by the instant inventors.  While Dawson et al were able to successfully map Rps6 to the 7H chromosome of barley, there is no characterization, either in that article or in the prior art, of the structures within the Rps6 protein that are or are not responsible for the tolerance to the wheat stripe rust pathogen.  The authors acknowledge that “Future work on the cloning of Rsp6 will establish the genetic basis for resistance and contribution to host and nonhost resistance” (paragraph spanning pg. 832 and 833).  Without the work mentioned in said post-filing article, one of ordinary skill in the art would not be able to predictably identify which of the nucleic acid and amino acid sequences encompassed by the claims are capable of conferring wheat stripe rust tolerance and which are not.  Yet the specification fails to supply said teaching. 
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims.
	Response to Arguments 
Applicant argues that the claims have been amended to recite additional species, which represent additional NLR-A alleles.  Declaration of Dr. Matthew Moscou, and argues that the Declaration provides evidence that the instant invention is enabled (page 11).  
Applicant’s argument is not found to be persuasive.  Dr. Moscou’s Declaration was fully considered but it is not sufficient to overcome the instant rejection.  
First, the Declaration provides no evidence that the additional alleles would provide the same wheat stripe rust resistance as SEQ ID NO: 3, when overexpressed in a plant.  One of skill in the art would recognize that a correlation between the presence of the Rsp6 locus and the phenotype of wheat stripe rust tolerance does not enable one to conclude that overexpressing individual proteins encoded by the genes found in said locus would cause said phenotype.  This is true in spite of the high sequence high sequence identity among SEQ ID NO: 3, 8, and 10.  The only species, for which said function was shown by Applicant is SEQ ID NO: 3. 
Second, the argument and the evidence in the Declaration are not commensurate with the scope of the claims.  The claims encompass the genus of nucleotide sequences encoding any protein having 95% identity to SEQ ID NO: 3, 8, or 10.  Yet as the sequence search results for SEQ ID NO: 3 show, all three proteins share more than 99% sequence identity.  Thus, even assuming, for the sake of the argument, that all three R proteins, SEQ ID NO: 3, 8, and 10, encoded by the Rps6 locus form three different cultivars, share the same function, it is unclear how one would be able to extrapolate that teaching to the genus of R proteins having 95% sequence identity to SEQ ID NO: 3 (or 8 or 10), without substantial further trial and error experimentation.  This is particularly true given that neither the specification nor the teachings of the prior art provide guidance as to the relationship between the function of the claimed R proteins and their structure.  Accordingly, the rejection is maintained. 
Conclusion
12.	No claims are allowed. 
13.	A transgenic plant or seed comprising a nucleic acid encoding a protein having at least 95% sequence identity to SEQ ID NO: 3 appears free of the prior art.  The closest prior art is UniProt Accession Number M8C858 (integrated into UniProt on May 29, 2013), which teaches a protein having 61.8 sequence identity to SEQ ID NO: 3 (see Sequence Search Results for SEQ ID NO: 3 against the UniProt Database). 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662